Ex 10.1






SECURITY AGREEMENT


THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of June 26, 2020 between
Adhera Therapeutics, Inc., a Delaware corporation (the “Company”), and all
wholly-owned or majority-owned subsidiaries of the Company (with the exception
of Atossa HelathCare, Inc.) (together with each other Person who becomes a party
to this Agreement by execution of a joinder in the form of Exhibit A attached
hereto, which shall include all wholly-owned or majority-owned subsidiaries of
the Company acquired after the date hereof for so long as this Agreement remains
in effect, are hereinafter sometimes referred to individually as a “Debtor” and,
collectively, as the “Debtors”) and Cavalry Fund I LP, a Delaware limited
partnership, in its capacity as Collateral Agent for the benefit of itself and
each of the Purchasers (as hereinafter defined) (each, together with its
respective successors and assigns, a “Secured Party,” and collectively the
“Secured Parties”).
W I T N E S S E T H:
WHEREAS, the Purchasers (as hereafter defined) (each a “Purchaser”, and together
with their successors and assigns and each other purchaser of a Note (as defined
below) and their respective successors and assigns, individually and
collectively, the “Purchasers”), pursuant to which such Purchasers will purchase
from the Company certain senior secured original issuance discount notes each
made by the Company and dated as of the date hereof in an original aggregate
principal amount of $52,500 (all such notes, together with any promissory notes
or other securities issued in exchange or substitution therefor or replacement
thereof, and as any of the same may be amended, supplemented, restated or
modified and in effect from time to time, the “Notes”);
AND WHEREAS, the Note(s) are being acquired by Purchasers;;
AND WHEREAS, each Debtor will derive substantial benefit and advantage from the
financial accommodations to the Company set forth in the Notes, and it will be
to each such Debtor’s direct interest and economic benefit to assist the Company
in procuring said financial accommodations from Purchasers;
AND WHEREAS, to induce Purchasers to purchase the Notes, each Debtor will pledge
and grant a security interest in all of its right, title and interest in and to
the Collateral (as hereinafter defined) as security for its Obligations for the
benefit of the Secured Party, Purchasers and their respective successors and
assigns.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1.Definitions. Capitalized terms used herein:
“Accounts” means any “account,” as such term is defined in the UCC, and, in any
event, shall include, without limitation, “Supporting Obligations” as defined in
the UCC.
“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC.
“Collateral Agent” means, initially, Cavalry Fund I LP.
“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.
“Commercial Tort Claims” means “commercial tort claims”, as such term is defined
in the UCC.
“Contracts” means all contracts, undertakings, or other agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which a
Debtor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof.





--------------------------------------------------------------------------------

Ex 10.1


“Copyrights” means any copyrights, rights and interests in copyrights, works
protectable by copyrights, copyright registrations and copyright applications,
including, without limitation, the copyright registrations and applications
listed on Schedule III attached hereto (if any), and all renewals of any of the
foregoing, all income, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.    
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of a Debtor.
“Documents” means any “documents,” as such term is defined in the UCC, and shall
include, without limitation, all documents of title (as defined in the UCC),
bills of lading or other receipts evidencing or representing Inventory or
Equipment.
“Equipment” means any “equipment,” as such term is defined in the UCC and, in
any event, shall include, Motor Vehicles.
“Event of Default” shall have the meaning set forth in the Notes.
“Excluded Assets” means each of the following: (1) any lease, license or other
agreement or any property subject to a capital lease, purchase money security
interest or similar arrangement, to the extent that a grant of a Lien thereon in
favor of Secured Party would violate or invalidate such lease, license,
agreement or capital lease, purchase money security interest or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Debtors), so long as such provision exists and so long as such
lease, license or agreement was not entered into in contemplation of
circumventing the obligation to provide Collateral hereunder, other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law including
the bankruptcy code, or principles of equity.
“General Intangibles” means any “general intangibles,” as such term is defined
in the UCC, and, in any event, shall include, without limitation, all right,
title and interest in or under any Contract, models, drawings, materials and
records, claims, literary rights, goodwill, rights of performance, Copyrights,
Trademarks, Patents, warranties, rights under insurance policies and rights of
indemnification.
“Goods” means any “goods”, as such term is defined in the UCC, including,
without limitation, fixtures and embedded Software to the extent included in
“goods” as defined in the UCC.
“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
or any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administration powers or functions of or pertaining to government over any
Debtor or any of its subsidiaries, or any of their respective properties, assets
or undertakings.
“Instruments” means any “instrument,” as such term is defined in the UCC, and
shall include, without limitation, promissory notes, drafts, bills of exchange,
trade acceptances, letters of credit, letter of credit rights (as defined in the
UCC), and Chattel Paper.
“Inventory” means any “inventory,” as such term is defined in the UCC.
“Investment Property” means any “investment property”, as such term is defined
in the UCC.
“Obligations” means all obligations, liabilities and indebtedness of every
nature of Debtors from time to time owed or owing under or in respect of this
Agreement, the Notes, and any of the other Security Documents, as the case may
be, including, without limitation, the principal amount of all debts, claims and
indebtedness, accrued and





--------------------------------------------------------------------------------

Ex 10.1


unpaid interest and all fees, costs and expenses, whether primary, secondary,
direct, contingent, fixed or otherwise, heretofore, now and/or from time to time
hereafter owing, due or payable whether before or after the filing of a
bankruptcy, insolvency or similar proceeding under applicable federal, state,
foreign or other law and whether or not an allowed claim in any such proceeding.
“Lien” has the meaning set forth in the Note.
“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
“Patents” means any patents, pending patents and patent applications, including,
without limitation, the inventions and improvements described and claimed
therein, all patentable inventions and those patents and patent applications
listed on Schedule IV attached hereto (if any), and the reissues, divisions,
continuations, renewals, extensions and continuations-in-part of any of the
foregoing, and all income, royalties, damages and payments now or hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.
“Permitted Indebtedness” has the meaning set forth in the Notes.
“Permitted Lien” has the meaning set forth in the Notes.
“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, includes, without limitation, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any person acting under color of Governmental Authority), and (c)
any and all other amounts from time to time paid or payable under, in respect of
or in connection with any of the Collateral.
“Representative” means any Person acting as agent, representative or trustee on
behalf of the Secured Party from time to time.
“Security Documents” means this Agreement, and any other documents securing the
Liens of the Secured Party hereunder.
“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by a Debtor, other than software embedded in any category of
Goods, including, without limitation, all computer programs and all supporting
information provided in connection with a transaction related to any program.
“Trademarks” means any trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other business identifiers, prints and labels on which any of the foregoing have
appeared or appear, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, the
trademarks and applications listed in Schedule V attached hereto (if any) and
renewals thereof, and all income, royalties, damages and payments now or
hereafter due and/or payable under or with respect to any of the foregoing,
including, without limitation, damages and payments for past, present and future
infringements of any of the foregoing and the right to sue for past, present and
future infringements of any of the foregoing.
“Transaction Documents” means the Notes, the Security Documents, and any other
related agreements.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that to the extent that the Uniform Commercial
Code is used to define any term herein and such term is defined differently in
different Articles or Divisions of the Uniform Commercial Code, the definition
of such term contained in Article or Division 9 shall govern.





--------------------------------------------------------------------------------

Ex 10.1


Section 2.Representations, Warranties and Covenants of Debtors. Each Debtor
represents and warrants to, and covenants with, the Secured Party as follows:


(a)Subject to the Permitted Liens (as defined in the Notes), such Debtor has or
will have rights in and the power to transfer the Collateral in which it
purports to grant a security interest pursuant to Section 3 hereof (subject,
with respect to after acquired Collateral, to such Debtor acquiring the same)
and no Lien other than Permitted Liens exists or will exist upon such Collateral
at any time.


(b)Subject to the Permitted Liens, this Agreement is effective to create in
favor of Secured Party a valid security interest in and Lien upon all of such
Debtor’s right, title and interest in and to the Collateral, and upon (i) the
filing of appropriate UCC financing statements in the jurisdictions listed on
Schedule I attached hereto, (ii) creation of each Deposit Account, (iii) filings
in the United States Patent and Trademark Office, or United States Copyright
Office with respect to Collateral that constitutes Patents and Trademarks, or
Copyrights, as the case may be, (iv) the filing of the Mortgages in the
jurisdictions listed on Schedule I hereto, (v) the delivery to the Secured Party
of the Collateral together with assignments in blank, (vi) the security interest
created hereby being noted on each certificate of title evidencing the ownership
of any Motor Vehicle in accordance with Section 4.1(d) hereof and (v) delivery
to the Secured Party or its Representative of Instruments duly endorsed by such
Debtor or accompanied by appropriate instruments of transfer duly executed by
such Debtor with respect to Instruments not constituting Chattel Paper, such
security interest will be a duly perfected second priority perfected security
interest in all of the Collateral, subordinate only to the Senior Indebtedness
(as defined in the Notes) and subject to Permitted Liens. Each Debtor shall,
upon request from the Secured Party, enter into a Deposit Account Control
Agreement, the form and substance of which shall be mutually agreed upon by the
parties in good faith.


(c)All of the Equipment, Inventory and Goods owned by such Debtor is located at
the places as specified on Schedule I attached hereto. Except as disclosed on
Schedule I, none of the Collateral is in the possession of any bailee,
warehousemen, processor or consignee. Schedule I discloses such Debtor’s name as
of the date hereof as it appears in official filings in the state or province,
as applicable, of its incorporation, formation or organization, the type of
entity of such Debtor (including corporation, partnership, limited partnership
or limited liability company), organizational identification number issued by
such Debtor’s state of incorporation, formation or organization (or a statement
that no such number has been issued), such Debtor’s state or province, as
applicable, of incorporation, formation or organization and the chief place of
business, chief executive office and the office where such Debtor keeps its
books and records and the states in which such Debtor conducts its business.
Such Debtor has only one state or province, as applicable, of incorporation,
formation or organization. Such Debtor does not do business and has not done
business during the past five years under any trade name or fictitious business
name except as disclosed on Schedule II attached hereto.


(d)No Copyrights, Patents or Trademarks listed on Schedules III, IV and V,
respectively, if any, have been adjudged invalid or unenforceable or have been
canceled, in whole or in part, or are not presently subsisting. Each of such
Copyrights, Patents and Trademarks (if any) is valid and enforceable. Subject to
the Permitted Liens, such Debtor is the sole and exclusive owner of the entire
and unencumbered right, title and interest in and to each of such Copyrights,
Patents and Trademarks, identified on Schedules III, IV and V, as applicable, as
being owned by such Debtor, free and clear of any liens (subject to the
Permitted Lien), charges and encumbrances, including without limitation
licenses, shop rights and covenants by such Debtor not to sue third persons.
Such Debtor has adopted, used and is currently using, or has a current bona fide
intention to use, all of such Trademarks and Copyrights. Such Debtor has no
notice of any suits or actions commenced or threatened with reference to the
Copyrights, Patents or Trademarks owned by it.


(e)Each Debtor agrees to deliver to the Secured Party an updated Schedule I, II,
III, IV and/or V within five Business Days of any change thereto.


(f)All depositary and other accounts including, without limitation, Deposit
Accounts, securities accounts, brokerage accounts and other similar accounts,
maintained by each Debtor are described on Schedule VI hereto, which description
includes for each such account the name of the Debtor maintaining such account,
the name,





--------------------------------------------------------------------------------

Ex 10.1


address and telephone and telecopy numbers of the financial institution at which
such account is maintained, the account number and the account officer, if any,
of such account. No Debtor shall open any new Deposit Accounts, securities
accounts, brokerage accounts or other accounts unless such Debtor shall have
given Secured Party 10 Business Days’ prior written notice of its intention to
open any such new accounts. Each Debtor shall deliver to Secured Party a revised
version of Schedule VI showing any changes thereto within five Business Days of
any such change. Each Debtor hereby authorizes the financial institutions at
which such Debtor maintains an account to provide Secured Party with such
information with respect to such account as Secured Party from time to time
reasonably may request, and each Debtor hereby consents to such information
being provided to Secured Party. In addition, all of such Debtor’s depositary,
security, brokerage and other accounts including, without limitation, Deposit
Accounts shall be subject to the provisions of Section 2 hereof.


(g)Such Debtor does not own any Commercial Tort Claim except for those disclosed
on Schedule VII hereto (if any).


(h)Such Debtor does not have any interest in real property with respect to real
property except as disclosed on Schedule VIII (if any). Each Debtor shall
deliver to Secured Party a revised version of Schedule VIII showing any changes
thereto within 10 Business Days of any such change. Except as otherwise agreed
to by Secured Party, all such interests in real property with respect to such
real property are subject to a mortgage and deed of trust (in form and substance
satisfactory to Secured Party) in favor of Secured Party (hereinafter, a
“Mortgage”).


(i)Each Debtor shall duly and properly record each interest in real property
held by such Debtor, except with respect to easements, rights of way, access
agreements, surface damage agreements, surface use agreements or similar
agreements that such Debtor, using prudent customs and practices in the industry
in which it operates, does not believe are of material value or material to the
operation of such Debtor’s business or, with respect to state and federal rights
of way, are not capable of being recorded as a matter of state and federal law.


(j)All Equipment (including, without limitation, Motor Vehicles) owned by a
Debtor and subject to a certificate of title or ownership statute is described
on Schedule IX hereto.


(k)All representations, warranties and covenants of the Debtors in the Notes or
any other documents contemplated thereby are hereby incorporated herein by
reference as though fully set forth herein.


Section 3.Collateral. As collateral security for the prompt payment in full when
due (whether at stated maturity, by acceleration or otherwise) of the
obligations due the Secured Party under the Notes, each Debtor hereby pledges
and grants to the Secured Party, for the benefit of itself and each Purchaser, a
Lien on and security interest in and to all of such Debtor’s assets, including
all right, title and interest in the following properties and assets of such
Debtor, whether now owned by such Debtor or hereafter acquired and whether now
existing or hereafter coming into existence and wherever located (all being
collectively referred to herein as “Collateral”), which Lien shall be secondary
to the Senior Indebtedness:


(a)all Instruments, together with all payments thereon or thereunder:


(b)all Accounts;


(c)all Inventory;


(d)all General Intangibles (including payment intangibles (as defined in the
UCC) and Software);


(e)all Equipment;


(f)all Documents;


(g)all Contracts;





--------------------------------------------------------------------------------

Ex 10.1


(h)all Goods;


(i)all Investment Property, including without limitation all equity interests
now owned or hereafter acquired by such Debtor;


(j)all Deposit Accounts, including, without limitation, the balance from time to
time in all bank accounts maintained by such Debtor;


(k)all Commercial Tort Claims specified on Schedule VII;


(l)all Trademarks, Patents and Copyrights;


(m)all books and records pertaining to the other Collateral;


(n)all Software; and


(o)all other tangible and intangible property and other assets of such Debtor,
including, without limitation, all interests in real property, Proceeds, tort
claims, products, accessions, rents, profits, income, benefits, substitutions,
additions and replacements of and to any of the property of such Debtor
described in the preceding clauses of this Section 3 (including, without
limitation, any proceeds of insurance thereon, insurance claims and all rights,
claims and benefits against any Person relating thereto), other rights to
payments not otherwise included in the foregoing, and all books, correspondence,
files, records, invoices and other papers, including without limitation all
tapes, cards, computer runs, computer programs, computer files and other papers,
documents and records in the possession or under the control of such Debtor, or
any computer bureau or service company from time to time acting for such Debtor.
Notwithstanding anything to the contrary contained herein or in any Transaction
Document, in no event shall the security interest granted herein or therein
attach to any Excluded Assets.


Section 4.Covenants; Remedies. In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, each Debtor hereby agrees with
the Secured Party as follows (subject to the Permitted Liens):


1.Delivery and Other Perfection; Maintenance, etc.


(a)Delivery of Instruments, Documents, Etc. Each Debtor shall deliver and pledge
to the Secured Party or its Representative any and all Instruments, negotiable
Documents, Chattel Paper and certificated securities (accompanied by stock
powers executed in blank, which stock powers may be filled in and completed at
any time upon the occurrence of any Event of Default) duly endorsed and/or
accompanied by such instruments of assignment and transfer executed by such
Debtor in such form and substance as the Secured Party or its Representative may
request; provided, that so long as no Event of Default shall have occurred and
be continuing, each Debtor may retain for collection in the ordinary course of
business any Instruments, negotiable Documents and Chattel Paper received by
such Debtor in the ordinary course of business, and the Secured Party or its
Representative shall, promptly upon request of a Debtor, make appropriate
arrangements for making any other Instruments, negotiable Documents and Chattel
Paper pledged by such Debtor available to such Debtor for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the Secured Party or its Representative, against a
trust receipt or like document). If a Debtor retains possession of any Chattel
Paper, negotiable Documents or Instruments pursuant to the terms hereof, such
Chattel Paper, negotiable Documents and Instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Cavalry Fund I LP, in its capacity as
Collateral Agent for the benefit of Purchasers, as secured party.”







--------------------------------------------------------------------------------

Ex 10.1


(b)Other Documents and Actions. Each Debtor shall give, execute, deliver, file
and/or record any financing statement, registration, notice, instrument,
document, agreement, Mortgage or other papers that may be necessary or desirable
(in the reasonable judgment of the Secured Party or its Representative) to
create, preserve, perfect or validate the security interest granted pursuant
hereto (or any security interest or mortgage contemplated or required hereunder,
including with respect to Section 2(h) of this Agreement) or to enable the
Secured Party or its Representative to exercise and enforce the rights of the
Secured Party hereunder with respect to such pledge and security interest,
provided that notices to account debtors in respect of any Accounts or
Instruments shall be subject to the provisions of clause (e) below.
Notwithstanding the foregoing each Debtor hereby irrevocably authorizes the
Secured Party at any time and from time to time to file in any filing office in
any jurisdiction any initial financing statements (and other similar filings or
registrations under other applicable laws and regulations pertaining to the
creation, attachment, or perfection of security interests) and amendments
thereto that (a) indicate the Collateral (i) as all assets of such Debtor or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the UCC, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including (i)
whether such Debtor is an organization, the type of organization and any
organization identification number issued to such Debtor, and (ii) in the case
of a financing statement filed as a fixture filing, a sufficient description of
real property to which the Collateral relates. Each Debtor agrees to furnish any
such information to the Secured Party promptly upon request. Each Debtor also
ratifies its authorization for the Secured Party to have filed in any
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof. In the event that any Debtor undertakes any
additional indebtedness which may directly or indirectly affect the Secured
Party’s interest in the Collateral, and in the event Secured Party approves of,
or consents to said additional indebtedness, Debtor shall provide notice to
Secured Party regarding any change in any material term related to the
additional indebtedness, including but not limited to an increase in the
principal amount, or any amendment, alteration, extension, renewal, waiver or
modification of the payment terms thereof.


(c)Books and Records. Each Debtor (or a Company on behalf of a Debtor) shall
maintain at its own cost and expense complete and accurate books and records of
the Collateral, including, without limitation, a record of all payments received
and all credits granted with respect to the Collateral and all other dealings
with the Collateral. Upon the occurrence and during the continuation of any
Event of Default, each Debtor shall deliver and turn over any such books and
records (or true and correct copies thereof) to the Secured Party or its
Representative at any time on demand. Each Debtor shall permit any
Representative of the Secured Party, to inspect such books and records at any
time during reasonable business hours and will provide photocopies thereof at
such Debtor’s expense to the Secured Party upon request of the Secured Party.


(d)Motor Vehicles. Each Debtor shall, promptly upon acquiring same, cause the
Secured Party to be listed as the lienholder on each certificate of title or
ownership covering any items of Equipment, including Motor Vehicles, having a
value in excess of $50,000 individually or in the aggregate for all such items
of Equipment of the Debtor, or otherwise comply with the certificate of title or
ownership laws of the relevant jurisdiction issuing such certificate of title or
ownership in order to properly evidence and perfect Secured Party’s security
interest in the assets represented by such certificate of title or ownership.


(e)Notice to Account Debtors; Verification. (i) Upon the occurrence and during
the continuance of any Event of Default (or if any rights of set-off (other than
set-offs against an Account arising under the Contract giving rise to the same
Account) or contra accounts may be asserted, upon request of the Secured Party
or its Representative, each Debtor shall promptly notify (and each Debtor hereby
authorizes the Secured Party and its Representative so to notify) each account
debtor in respect of any Accounts or Instruments or other Persons obligated on
the Collateral that such Collateral has been assigned to the Secured Party
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Secured Party, and (ii) the Secured
Party and its Representative shall have the right at any time or times to make
direct verification with the account debtors or other Persons obligated on the
Collateral of any and all of the Accounts or other such Collateral.


(f)Intellectual Property. Each Debtor represents and warrants that the
Copyrights, Patents and Trademarks listed on Schedules III, IV and V,
respectively (if any), constitute all of the registered Copyrights





--------------------------------------------------------------------------------

Ex 10.1


and all of the Patents and Trademarks now owned by such Debtor. If such Debtor
shall (i) obtain rights to any new patentable inventions, any registered
Copyrights or any Patents or Trademarks, or (ii) become entitled to the benefit
of any registered Copyrights or any Patents or Trademarks or any improvement on
any Patent, the provisions of this Agreement above shall automatically apply
thereto and such Debtor shall give to Secured Party prompt written notice
thereof. Each Debtor hereby authorizes Secured Party to modify this Agreement by
amending Schedules III, IV and V, as applicable, to include any such registered
Copyrights or any such Patents and Trademarks. Each Debtor shall have the duty
(i) to prosecute diligently any patent, trademark, or service mark applications
pending as of the date hereof or hereafter, (ii) to preserve and maintain all
rights in the Copyrights, Patents and Trademarks, to the extent material to the
operations of the business of such Debtor and (iii) to ensure that the
Copyrights, Patents and Trademarks are and remain enforceable, to the extent
material to the operations of the business of such Debtor. Any expenses incurred
in connection with such Debtor’s obligations under this Section 4.1(f) shall be
borne by such Debtor. Except for any such items that a Debtor reasonably
believes (using prudent industry customs and practices) are no longer necessary
for the on-going operations of its business, no Debtor shall abandon any
material right to file a patent, trademark or service mark application, or
abandon any pending patent, trademark or service mark application or any other
Copyright, Patent or Trademark without the prior written consent of Secured
Party, which consent shall not be unreasonably withheld.


(g)Further Identification of Collateral. Each Debtor will, when and as often as
requested by the Secured Party or its Representative, furnish to the Secured
Party or such Representative, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party or its Representative may reasonably request,
all in reasonable detail.


(h)Investment Property. Each Debtor will take any and all actions required or
requested by the Secured Party, from time to time, to (i) cause the Secured
Party to obtain exclusive control of any Investment Property owned by such
Debtor in a manner acceptable to the Secured Party and (ii) obtain from any
issuers of Investment Property and such other Persons, for the benefit of the
Secured Party, written confirmation of the Secured Party’s control over such
Investment Property. For purposes of this Section 4.1(h), the Secured Party
shall have exclusive control of Investment Property if (i) such Investment
Property consists of certificated securities and a Debtor delivers such
certificated securities to the Secured Party (with appropriate endorsements if
such certificated securities are in registered form); (ii) such Investment
Property consists of uncertificated securities and either (x) a Debtor delivers
such uncertificated securities to the Secured Party or (y) the issuer thereof
agrees, pursuant to documentation in form and substance satisfactory to the
Secured Party, that it will comply with instructions originated by the Secured
Party without further consent by such Debtor, and (iii) such Investment Property
consists of security entitlements and either (x) the Secured Party becomes the
entitlement holder thereof or (y) the appropriate securities intermediary
agrees, pursuant to the documentation in form and substance satisfactory to the
Secured Party, that it will comply with entitlement orders originated by the
Secured Party without further consent by any Debtor.


(i)Commercial Tort Claims. Each Debtor shall promptly notify Secured Party of
any Commercial Tort Claim acquired by it that concerns a claim in excess of
$50,000 and unless otherwise consented to by Secured Party, such Debtor shall
enter into a supplement to this Agreement granting to Secured Party a Lien on
and security interest in such Commercial Tort Claim.


2.Other Liens. Other than Permitted Liens as defined in the Notes, Debtors will
not create, permit or suffer to exist, and will defend the Collateral against
and take such other action as is necessary to remove, any Lien on the Collateral
except Permitted Indebtedness, and will defend the right, title and interest of
the Secured Party in and to the Collateral and in and to all Proceeds thereof
against the claims and demands of all Persons whatsoever.


3.Preservation of Rights. Whether or not any Event of Default has occurred or is
continuing, the Secured Party and its Representative may, but shall not be
required to, take any steps the Secured Party or its Representative deems
necessary or appropriate to preserve any Collateral or any rights against third
parties to any of the Collateral, including obtaining insurance for the
Collateral at any time when such Debtor has failed to do so, and Debtors shall
promptly pay, or reimburse the Secured Party for, all expenses incurred in
connection therewith.







--------------------------------------------------------------------------------

Ex 10.1


4.Formation of Subsidiaries; Name Change; Location; Bailees.


(a)No Debtor shall form or acquire any subsidiary unless (i) such Debtor pledges
all of the stock or equity interests of such subsidiary to the Secured Party
pursuant to an agreement in a form agreed to by the Secured Party, (ii) such
subsidiary becomes a party to this Agreement and all other applicable Security
Documents and (iii) the formation or acquisition of such subsidiary is not
prohibited by the terms of the Transaction Documents.


(b)No Debtor shall (i) reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof, or (ii) otherwise change its name, identity or
corporate structure, in each case, without the prior written consent of Secured
Party, which consent shall not be unreasonably withheld. Each Debtor will notify
Secured Party promptly in writing prior to any such change in the proposed use
by such Debtor of any tradename or fictitious business name other than any such
name set forth on Schedule II attached hereto.


(c)Except for the sale of Inventory in the ordinary course of business and other
sales of assets expressly permitted by the Transaction Documents, each Debtor
will keep the Collateral at the locations specified in Schedule I. Each Debtor
will give Secured Party thirty (30) day’s prior written notice of any change in
such Debtor’s chief place of business or of any new location for any of the
Collateral.


(d)If any Collateral is at any time in the possession or control of any
warehousemen, bailee, consignee or processor, such Debtor shall, upon the
request of Secured Party or its Representative, notify such warehousemen,
bailee, consignee or processor of the Lien and security interest created hereby
and shall instruct such Person to hold all such Collateral for Secured Party’s
account subject to Secured Party’s instructions.


(e)Each Debtor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of Secured Party and agrees that it
will not do so without the prior written consent of Secured Party, subject to
such Debtor’s rights under Section 9-509(d)(2) to the UCC.


(f)No Debtor shall enter into any Contract that restricts or prohibits the grant
to Secured Party of a security interest in Accounts, Chattel Paper, Instruments
or payment intangibles or the proceeds of the foregoing.


5.Reserved.


6.Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:


(a)each Debtor shall, at the request of the Secured Party or its Representative,
assemble the Collateral and make it available to Secured Party or its
Representative at a place or places designated by the Secured Party or its
Representative which are reasonably convenient to Secured Party or its
Representative, as applicable, and such Debtor;


(b)the Secured Party or its Representative may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;


(c)the Secured Party shall have all of the rights and remedies with respect to
the Collateral of a secured party under the UCC (whether or not said UCC is in
effect in the jurisdiction where the rights and remedies are asserted) and such
additional rights and remedies to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including, without limitation, the right, to the maximum extent
permitted by law, to: (i) exercise all voting, consensual and other powers of
ownership pertaining to the Collateral as if the Secured Party were the sole and
absolute owner thereof (and each Debtor agrees to take all





--------------------------------------------------------------------------------

Ex 10.1


such action as may be appropriate to give effect to such right) and (ii) the
appointment of a receiver or receivers for all or any part of the Collateral or
business of a Debtor, whether such receivership be incident to a proposed sale
or sales of such Collateral or otherwise and without regard to the value of the
Collateral or the solvency of any person or persons liable for the payment of
the Obligations secured by such Collateral. Each Debtor hereby consents to the
appointment of such receiver or receivers, waives any and all defenses to such
appointment and agrees that such appointment shall in no manner impair,
prejudice or otherwise affect the rights of Secured Party under this Agreement.
Each Debtor hereby expressly waives notice of a hearing for appointment of a
receiver and the necessity for bond or an accounting by the receiver;


(d)the Secured Party or its Representative in its discretion may, in the name of
the Secured Party or in the name of a Debtor or otherwise, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of or in exchange for any of the Collateral, but shall be under no
obligation to do so;


(e)the Secured Party or its Representative may take immediate possession and
occupancy of any premises owned, used or leased by a Debtor and exercise all
other rights and remedies which may be available to the Secured Party;


(f)the Secured Party may, upon reasonable notice (such reasonable notice to be
determined by Secured Party in its sole and absolute discretion, which shall not
be less than ten (10) days), with respect to the Collateral or any part thereof
which shall then be or shall thereafter come into the possession, custody or
control of the Secured Party or its Representative, sell, lease, license, assign
or otherwise dispose of all or any part of such Collateral, at such place or
places as the Secured Party deems best, and for cash or for credit or for future
delivery (without thereby assuming any credit risk), at public or private sale,
without demand of performance or notice of intention to effect any such
disposition or of the time or place thereof (except such notice as is required
above or by applicable statute and cannot be waived), and the Secured Party or
anyone else may be the purchaser, lessee, licensee, assignee or recipient of any
or all of the Collateral so disposed of at any public sale (or, to the extent
permitted by law, at any private sale) and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of Debtors, any such demand, notice and
right or equity being hereby expressly waived and released. The Secured Party
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned; and


(g)the rights, remedies and powers conferred by this Section 4.6 are in addition
to, and not in substitution for, any other rights, remedies or powers that the
Secured Party may have under any Transaction Document, at law, in equity or by
or under the UCC or any other statute or agreement. The Secured Party may
proceed by way of any action, suit or other proceeding at law or in equity and
no right, remedy or power of the Secured Party will be exclusive of or dependent
on any other. The Secured Party may exercise any of its rights, remedies or
powers separately or in combination and at any time.
The proceeds of each collection, sale or other disposition under this Section
4.6 shall be applied in accordance with Section 4.9 hereof.


7.Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral are insufficient to cover the costs and expenses of such
realization and the payment in full of the Obligations, Debtors shall remain
jointly and severally liable for any deficiency.


8.Private Sale. Each Debtor recognizes that the Secured Party may be unable to
effect a public sale of any or all of the Collateral consisting of securities by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Act”), and applicable state securities laws, but may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. Each Debtor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable





--------------------------------------------------------------------------------

Ex 10.1


to the seller than if such sale were a public sale and each Debtor agrees that
it is not commercially unreasonable for Secured Party to engage in any such
private sales or dispositions under such circumstances. The Secured Party shall
be under no obligation to delay a sale of any of the Collateral to permit a
Debtor to register such Collateral for public sale under the Act, or under
applicable state securities laws, even if Debtors would agree to do so. The
Secured Party shall not incur any liability as a result of the sale of any such
Collateral, or any part thereof, at any private sale provided for in this
Agreement conducted in a commercially reasonable manner, and so long as Secured
Party conducts such sale in a commercially reasonable manner each Debtor hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which the Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of the Obligations, even if the Secured Party accepts
the first offer received and does not offer the Collateral to more than one
offeree.
Each Debtor further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales of any portion or all of
any such Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at such Debtor’s
expense. Each Debtor further agrees that a breach of any of the covenants
contained in this Section 4.8 will cause irreparable injury to the Secured
Party, that the Secured Party has no adequate remedy at law in respect of such
breach and, as a consequence, agrees that each and every covenant contained in
this Section 4.8 shall be specifically enforceable against Debtors, and each
Debtor hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing.


9.Application of Proceeds. The proceeds of any collection, sale or other
realization of all or any part of the Collateral, and any other cash at the time
held by the Secured Party under this Agreement, shall be applied to the
Obligations on a pro-rata basis based on investments made as detailed on
Schedule 4.9.


10.Attorney‑in‑Fact. Each Debtor hereby irrevocably constitutes and appoints the
Secured Party, with full power of substitution, as its true and lawful
attorney‑in‑fact with full irrevocable power and authority in the place and
stead of such Debtor and in the name of such Debtor or in its own name, from
time to time in the discretion of the Secured Party, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
or desirable to perfect or protect any security interest granted hereunder, to
maintain the perfection or priority of any security interest granted hereunder,
or to otherwise accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, hereby gives the Secured Party the power and
right, on behalf of such Debtor, without notice to or assent by such Debtor (to
the extent permitted by applicable law), to do the following:


(a)to take any and all appropriate action and to execute and deliver any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement;


(b)upon the occurrence and during the continuation of an Event of Default, to
ask, demand, collect, receive and give acquittance and receipts for any and all
moneys due and to become due under any Collateral and, in the name of such
Debtor or its own name or otherwise, to take possession of and endorse and
collect any checks, drafts, notes, acceptances or other Instruments for the
payment of moneys due under any Collateral and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Secured Party for the purpose of collecting any and all such
moneys due under any Collateral whenever payable and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Secured Party for the purpose of collecting any and
all such moneys due under any Collateral whenever payable;


(c)to pay or discharge charges or liens levied or placed on or threatened
against the Collateral, to effect any insurance called for by the terms of this
Agreement and to pay all or any part of the premiums therefor;







--------------------------------------------------------------------------------

Ex 10.1




(d)to direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due, and to become due thereunder, directly
to the Secured Party or as the Secured Party shall direct, and to receive
payment of and receipt for any and all moneys, claims and other amounts due, and
to become due at any time, in respect of or arising out of any Collateral;


(e)upon the occurrence and during the continuation of an Event of Default, to
sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to the Collateral;


(f)upon the occurrence and during the continuation of an Event of Default, to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Collateral or any part
thereof and to enforce any other right in respect of any Collateral;


(g)upon the occurrence and during the continuation of an Event of Default, to
defend any suit, action or proceeding brought against a Debtor with respect to
any Collateral;


(h)upon the occurrence and during the continuation of an Event of Default, to
settle, compromise or adjust any suit, action or proceeding described above and,
in connection therewith, to give such discharges or releases as the Secured
Party may deem appropriate;


(i)to the extent that a Debtor’s authorization given in Section 4.1(b) of this
Agreement is not sufficient to file such financing statements with respect to
this Agreement, with or without such Debtor’s signature, or to file a photocopy
of this Agreement in substitution for a financing statement, as the Secured
Party may deem appropriate and to execute in such Debtor’s name such financing
statements and amendments thereto and continuation statements which may require
such Debtor’s signature;


(j)upon the occurrence and during the continuation of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Secured Party were the absolute owners thereof for all purposes; and


(k)to do, at the Secured Party’s option and at such Debtor’s expense, at any
time, or from time to time, all acts and things which the Secured Party
reasonably deems necessary to protect or preserve or, upon the occurrence and
during the continuation of an Event of Default, realize upon the Collateral and
the Secured Party’s lien therein, in order to effect the intent of this
Agreement, all as fully and effectively as such Debtor might do.
Each Debtor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof provided the same is
performed in a commercially reasonable manner. The power of attorney granted
hereunder is a power coupled with an interest and shall be irrevocable until the
Obligations are indefeasibly paid in full in cash and this Agreement is
terminated in accordance with Section 4.12 hereof.
Each Debtor also authorizes the Secured Party, at any time from and after the
occurrence and during the continuation of any Event of Default, (x) to
communicate in its own name with any party to any Contract with regard to the
assignment of the right, title and interest of such Debtor in and under the
Contracts hereunder and other matters relating thereto and (y) to execute, in
connection with any sale of Collateral provided for in Section 4.6 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.


11.Perfection. Prior to or concurrently with the execution and delivery of this
Agreement, each Debtor shall:







--------------------------------------------------------------------------------

Ex 10.1


(a)file such financing statements, assignments for security and other documents
in such offices as may be necessary or as the Secured Party or the
Representative may request to perfect the security interests granted by Section
3 of this Agreement;


(b)at Secured Party’s request, deliver to the Secured Party or its
Representative the originals of all Instruments together with, in the case of
Instruments constituting promissory notes, allonges attached thereto showing
such promissory notes to be payable to the order of a blank payee;


(c)deliver to the Secured Party or its Representative the originals of all Motor
Vehicle titles, duly endorsed indicating the Secured Party’s interest therein as
a lienholder, together with such other documents as may be required consistent
with Section 4.1(d) hereof to perfect the security interest granted by Section 3
in all such Motor Vehicles (if any).


(d)If the Debtor has not done so, the Collateral Agent may do so at any later
time at the sole cost of the Debtors.


12.Termination; Partial Release of Collateral. This Agreement and the Liens and
security interests granted hereunder shall not terminate until the full and
complete performance and indefeasible satisfaction of all of the Obligations
(including, without limitation, the indefeasible payment in full in cash of all
such Obligations) (i) in respect of the Transaction Documents, and (ii) with
respect to which claims have been asserted by Collateral Agent and/or
Purchasers, whereupon the Secured Party shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral to or on the order of
Debtors. The Secured Party shall also execute and deliver to Debtors upon such
termination and at Debtors’ expense such UCC termination statements,
certificates for terminating the liens on the Motor Vehicles (if any) and such
other documentation as shall be reasonably requested by Debtors to effect the
termination and release of the Liens and security interests in favor of the
Secured Party affecting the Collateral. Notwithstanding anything to the contrary
in this Agreement, upon full and complete satisfaction of the Notes Debtors
obligations under this Agreement shall terminate and any Liens shall thereupon
be void.


13.Further Assurances. At any time and from time to time, upon the written
request of the Secured Party or its Representative, and at the sole expense of
Debtors, Debtors will promptly and duly execute and deliver any and all such
further instruments, documents and agreements and take such further actions as
the Secured Party or its Representative may reasonably require in order for the
Secured Party to obtain the full benefits of this Agreement and of the rights
and powers herein granted in favor of the Secured Party, including, without
limitation, using Debtors’ best efforts to secure all consents and approvals
necessary or appropriate for the assignment to the Secured Party of any
Collateral held by Debtors or in which a Debtor has any rights not heretofore
assigned, the filing of any financing or continuation statements under the UCC
with respect to the liens and security interests granted hereby, transferring
Collateral to the Secured Party’s possession (if a security interest in such
Collateral can be perfected by possession), placing the interest of the Secured
Party as lienholder on the certificate of title of any Motor Vehicle, and
obtaining waivers of liens from landlords and mortgagees. Each Debtor also
hereby authorizes the Secured Party and its Representative to file any such
financing or continuation statement without the signature of such Debtor to the
extent permitted by applicable law.


14.Limitation on Duty of Secured Party. The powers conferred on the Secured
Party under this Agreement are solely to protect the Secured Party’s interest on
behalf of itself and the Purchasers in the Collateral and shall not impose any
duty upon it to exercise any such powers. The Secured Party shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers and neither the Secured Party nor its Representative nor any of their
respective officers, directors, employees or agents shall be responsible to
Debtors for any act or failure to act, except for gross negligence or willful
misconduct. Without limiting the foregoing, the Secured Party and any
Representative shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in their possession if such Collateral is
accorded treatment substantially equivalent to that which the relevant Secured
Party or any Representative, in its individual capacity, accords its own
property consisting of the type of Collateral involved, it being understood and
agreed that neither the Secured Party nor any Representative shall have any





--------------------------------------------------------------------------------

Ex 10.1


responsibility for taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above) to preserve rights against
any Person with respect to any Collateral.
Also without limiting the generality of the foregoing, neither the Secured Party
nor any Representative shall have any obligation or liability under any Contract
or license by reason of or arising out of this Agreement or the granting to the
Secured Party of a security interest therein or assignment thereof or the
receipt by the Secured Party or any Representative of any payment relating to
any Contract or license pursuant hereto, nor shall the Secured Party or any
Representative be required or obligated in any manner to perform or fulfill any
of the obligations of Debtors under or pursuant to any Contract or license, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any Contract or license, or to present or file any claim, or to take any
action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.


Section 5.Miscellaneous.


1.No Waiver. No failure on the part of the Secured Party or any of its
Representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Secured Party or
any of its Representatives of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.


2.Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.


3.Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Note. Debtors and Collateral
Agent may change their respective notice addresses by written notice given to
each other party five (5) days prior to the effectiveness of such change.


4.Amendments, Etc. The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by the Debtor sought to be
charged or benefited thereby and each of the Purchasers. Any such amendment or
waiver shall be binding upon the Secured Party and the Debtor sought to be
charged or benefited thereby and their respective successors and assigns.


5.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of each of the parties hereto,
provided, that no Debtor shall assign or transfer its rights hereunder without
the prior written consent of each of the Secured Parties. Any Secured Party,
including the Collateral Agent in its capacity as Collateral Agent, may assign
its rights hereunder without the consent of Debtors, in which event such
assignee shall be deemed to be Secured Party and/or Collateral Agent, as
applicable, hereunder with respect to such assigned rights; provided, so long as
no Event of Default has occurred and is continuing, no Secured Party shall
assign any of its rights hereunder to a competitor of any Company.


6.Counterparts; Headings. This Agreement may be authenticated in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart. This Agreement may be authenticated by manual
signature or facsimile, .pdf or similar electronic signature, all of which shall
be equally valid. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.







--------------------------------------------------------------------------------

Ex 10.1


7.Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party and its
Representative in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.


8.SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS. EACH DEBTOR
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND EACH
DEBTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF SECURED PARTY TO
BRING PROCEEDINGS AGAINST ANY DEBTOR IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY A DEBTOR AGAINST SECURED PARTY, ANY PURCHASER OR ANY
AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
ONLY IN A COURT IN NEW YORK COUNTY, NEW YORK (AND SECURED PARTY AND PURCHASERS
HEREBY SUBMIT TO THE JURISDICTION OF SUCH COURT). EACH DEBTOR HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH ACTION OR PROCEEDING BY MAILING BY REGISTERED OR CERTIFIED
MAIL A COPY THEREOF TO SUCH DEBTOR AT THE ADDRESS FOR NOTICES TO IT IN
ACCORDANCE WITH SECTION 5.3 OF THIS AGREEMENT AND AGREES THAT SUCH NOTICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT OF SECURED PARTY
OR ANY PURCHASER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.


9.WAIVER OF RIGHT TO TRIAL BY JURY. EACH DEBTOR AND SECURED PARTY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH DEBTOR AND SECURED PARTY AGREE
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION 5.9
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.


10.Joint and Several. The obligations, covenants and agreements of Debtors
hereunder shall be the joint and several obligations, covenants and agreements
of each Debtor, whether or not specifically stated herein without preferences or
distinction among them.


11.Collateral Agent and Purchaser Indemnification.


(a)Nothing in this Section 5.11 shall be deemed to limit or otherwise affect the
rights of Secured Party or Purchasers to exercise any remedy provided in this
Agreement or any other Transaction Document.





--------------------------------------------------------------------------------

Ex 10.1


(b)If pursuant to any related agreement Secured Party is given the discretion to
allocate proceeds received by Secured Party pursuant to the exercise of remedies
under the related agreements or at law or in equity (including without
limitation with respect to any secured creditor remedies exercised against the
Collateral and any other collateral security provided for under any related
agreement), Secured Party shall apply such proceeds to the then outstanding
Obligations in the following order of priority (with amounts received being
applied in the numerical order set forth below until exhausted prior to the
application to the next succeeding category and each of the Purchasers or other
Persons entitled to payment shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant to clauses second, third and fourth
below):
first, to payment of fees, costs and expenses (including reasonable attorney’s
fees) owing to the Secured Party;
second, to payment of all accrued unpaid interest and fees (other than fees
owing to Collateral Agent) on the Obligations;
third, to payment of principal of the Obligations;
fourth, to payment of any other amounts owing constituting Obligations; and
fifth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.


12.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


13.ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS
BETWEEN SECURED PARTY, THE DEBTORS, THEIR AFFILIATES AND PERSONS ACTING ON THEIR
BEHALF WITH RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT,
TOGETHER WITH THE OTHER TRANSACTION DOCUMENTS AND THE OTHER INSTRUMENTS
REFERENCED HEREIN AND THEREIN, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN OR THEREIN, NEITHER THE SECURED PARTY NOR ANY
DEBTOR MAKES ANY REPRESENTATION, WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT
TO SUCH MATTERS. AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO UNWRITTEN
AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS DISCUSSED HEREIN. NO
PROVISION OF THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED OTHER THAN
BY AN INSTRUMENT IN WRITING SIGNED BY THE DEBTORS AND THE SECURED PARTY.


- Remainder of Page Intentionally Left Blank; Signature Page Follows -









--------------------------------------------------------------------------------

Ex 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.




DEBTOR:
    
ADHERA THERAPEUTICS, INC.


By:     /s/ Uli Hacksell____________________________
Name: Uli Hacksell
Title: Chairman


MDRNA RESEARCH, INC.
CEQUENT PHARMACEUTICALS, INC.
ITHENAPHARMA, INC.
 
On behalf of each of the above entities:


    
    
By:     /s/ Uli Hacksell____________________________
Name: Uli Hacksell
Title: President





--------------------------------------------------------------------------------

Ex 10.1






COLLATERAL AGENT:




Cavalry Fund I LP






By:
/s/ Thomas P. Walsh    

Name: Thomas P. Walsh
Title: Manager




Notice Address:


61 Kinderkamack Road
Woodcliff Lake, NJ 07677







--------------------------------------------------------------------------------

Ex 10.1




EXHIBIT A
Form of Joinder
Joinder to Security Agreement
The undersigned, ______________________________, hereby joins in the execution
of that certain Security Agreement dated as of June 26, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) by Adhera Therapeutics., a Nevada corporation, all wholly-owned or
majority-owned subsidiaries thereof, and each other Person that becomes a Debtor
or a Purchaser thereunder after the date thereof and hereof and pursuant to the
terms thereof, to and in favor of Cavalry Fund I LP, a Delaware limited
partnership, in its capacity as Collateral Agent for Purchasers. By executing
this Joinder, the undersigned hereby agrees that it is a Debtor thereunder and
agrees to be bound by all of the terms and provisions of the Security Agreement.
The undersigned represents and warrants that the representations and warranties
set forth in the Security Agreement are, with respect to the undersigned, true
and correct as of the date hereof.
The undersigned represents and warrants to Secured Party that:


(a)all of the Equipment, Inventory and Goods owned by such Debtor is located at
the places as specified on Schedule I and such Debtor conducts business in the
jurisdiction set forth on Schedule I;


(b)except as disclosed on Schedule I, none of such Collateral is in the
possession of any bailee, warehousemen, processor or consignee;


(c)the chief place of business, chief executive office and the office where such
Debtor keeps its books and records are located at the place specified on
Schedule I;


(d)such Debtor (including any Person acquired by such Debtor) does not do
business or has not done business during the past five years under any tradename
or fictitious business name, except as disclosed on Schedule II;


(e)all Copyrights, Patents and Trademarks owned or licensed by the undersigned
are listed in Schedules III, IV and V, respectively;


(f)all Deposit Accounts, securities accounts, brokerage accounts and other
similar accounts maintained by such Debtor, and the financial institutions at
which such accounts are maintained, are listed on Schedule VI;


(g)all Commercial Tort Claims of such Debtor are listed on Schedule VII;


(h)all interests in real property and mining rights held by such Debtor are
listed on Schedule VIII;




(i)all Equipment (including Motor Vehicles) owned by such debtor are listed on
Schedule IX.






________________, a ________
By:    


Title:
FEIN: ______________







--------------------------------------------------------------------------------

Ex 10.1






SCHEDULE I
Jurisdictions and Debtor’s Information


ADHERA THERAPEUTICS, INC.
Organization identification number: 2017660
Chief place of business: P.O. Box 2161, Wake Forest, NC 27588
Chief executive office: P.O. Box 2161, Wake Forest, NC 27588
Office where Entity keeps its books and records: P.O. Box 2161, Wake Forest, NC
27588
States or jurisdictions in which Entity conducts its business: N/A


MDRNA RESEARCH, INC.
Organization identification number: 26-0829828
Chief place of business: P.O. Box 2161, Wake Forest, NC 27588
Chief executive office: P.O. Box 2161, Wake Forest, NC 27588
Office where Entity keeps its books and records: P.O. Box 2161, Wake Forest, NC
27588
States or jurisdictions in which Entity conducts its business: N/A


CEQUENT PHARMACEUTICALS, INC.
Organization identification number: 56-2413195
Chief place of business: P.O. Box 2161, Wake Forest, NC 27588
Chief executive office: P.O. Box 2161, Wake Forest, NC 27588
Office where Entity keeps its books and records: P.O. Box 2161, Wake Forest, NC
27588
States or jurisdictions in which Entity conducts its business: N/A


ITHENAPHARMA, INC.
Organization identification number: 5596850
Chief place of business: P.O. Box 2161, Wake Forest, NC 27588
Chief executive office: P.O. Box 2161, Wake Forest, NC 27588
Office where Entity keeps its books and records: P.O. Box 2161, Wake Forest, NC
27588
States or jurisdictions in which Entity conducts its business: N/A







--------------------------------------------------------------------------------

Ex 10.1




 
SCHEDULE II
Trade Names




Marina Biotech, Inc.
(name changed to Adhera Therapeutics, Inc. in October 2018)









--------------------------------------------------------------------------------

Ex 10.1




SCHEDULE III
Copyrights




None







--------------------------------------------------------------------------------

Ex 10.1




SCHEDULE IV
Patents
US Patent 6,696,481 exp 2023 [Licensed from Servier / Relates to Prestalia]    
US Patent 7,846,961 exp 2029 [Licensed from Servier / Relates to Prestalia]


United States Patent No. US8738398 B1 (patent associated with improving
healthcare) [DyrctAxess]


 
FILE #
TITLE
COUNTRY
STATUS
APPLICATION #
 
 
BACTERIAL MEDIATED NUCLEIC ACID DELIVERY TECHNOLOGY (tkRNAi)
 
 
MAR361US
BACTERIA MEDIATED GENE SILENCING
U.S.
Issued
US 9,012,213
12/632,985
EXPIRY 2028
 
MAR363US
BACTERIA MEDIATED GENE SILENCING
U.S.
Issued
US 9,714,426
14/658,176
 
 
MAR326US
COMPOSITIONS FOR BACTERIAL MEDIATED GENE SILENCING AND METHODS OF USING SAME
U.S.
Issued
US 9,181,546
13/196,436
 
 
INTRANASAL INSULIN DELIVERY FORMULATION
 
 
MAR628CON
COMPOSITIONS FOR INTRANASAL DELIVERY OF HUMAN INSULIN AND USES THEREOF
U.S.
Issued
US 9,993,425
13/314,080
EXPIRY 2027
 
PAIN RELIEF
 
 
AT2-004USC3
FIXED DOSE COMBINATION FOR PAIN RELIEF WITHOUT EDEMA
U.S.
Pending
16/206,953
Licensed IP from Autotelic LLC
 
 
FIXED DOSE COMBINATION FOR PAIN RELIEF WITHOUT EDEMA
U.S.
Pending
16/173,924
Licensed IP from Autotelic LLC






--------------------------------------------------------------------------------

Ex 10.1




SCHEDULE V
Trademarks




The tradenames “Symplmed”, “Prestalia” and “ACEON”.


The tradename “DyrctAxess”, and all variations and derivations thereof.







--------------------------------------------------------------------------------

Ex 10.1








SCHEDULE VI
Depository and Other Accounts


Company Banks where company funds are held









--------------------------------------------------------------------------------

Ex 10.1










SCHEDULE VII
Commercial Tort Claim




None













--------------------------------------------------------------------------------

Ex 10.1














SCHEDULE VIII
Real Property Interests






None







--------------------------------------------------------------------------------

Ex 10.1








SCHEDULE IX
Debtor’s Equipment




None









--------------------------------------------------------------------------------

Ex 10.1






SCHEDULE 4.9


Pro-rata application of proceeds






TBD





































